       Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 1 of 224




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WARREN HILL, LLC                                           CIVIL ACTION

                               Plaintiff,                 2:18-cv-01228

        v.

SFR EQUITIES, LLC

                               Defendant.



                            DECLARATION OF BRIAN F. HYNES

        I, Brian F. Hynes, pursuant to 28 U.S.C. §1746, under penalty of perjury, hereby declare

as follows:

         1.    Iam the founder of Vendor Assistance Program, LLC (“VAP”). I founded the

company in 2010 and have been continuously involved in its management since that time. VAP

is a specialty finance company that earns its income by managing trusts that purchase millions of

dollars of receivables owed by the State of Illinois to its vendors. I am also the manager of

CHGO Real Estate Finance, LLC (“CHGO”). CHGO is a member of VAP.

        2.     Iam an attorney admitted to practice law in Illinois. I am also a business man

residing in Puerto Rico. I was deposed in this case on October 17, 2018.

        3.     VAP is managed by a board of six managers. I am one of the managers. I have

been a manager since I founded it in 2010. VAP’s Operating Agreement, stating that VAP’s

business shall be conducted by a majority vote of its managers at Article III, Sec. 3.1, is attached

hereto as Exh. “C”. No single member or manager of VAP controls VAP. SFR Equities, LLC

(“SFR”) is a member of VAP and is entitled to appoint one Manager of VAP, Gene Harris.




21805926V.!
        Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 2 of 224




                CREATION OF BCM BY VAP’S MEMBERS TO COMPLY
                 WITH FEDERAL RISK RETENTION REGULATIONS

         4.    In late 2016,1 and other VAP managers learned that the Federal Government

issued new lender risk retention regulations, 12 CFR Sec. 244.1, et seq.. that would affect

VAP’s business. As a result of the passage of these regulations, VAP would have to retain a 5%

interest in all future securitization transactions where VAP was the certificate holder. In 2016

and 2017 VAP was the certificate holder for numerous trusts financing millions of dollars of

receivables owed to vendors by the State of Illinois.

         5.    After consulting with legal counsel, VAP’s members decided to create an

affiliate, Bluestone Capital Markets, LLC (“BCM”) as the vehicle to comply with the new

federal risk retention regulations.

         6.    On or about March 15, 2017, SFR, on behalf of certain of the members of VAP,

filed Articles of Organization for BCM, with the Florida Secretary of State for Bluestone Capital

Markets, LLC, attached hereto as Exh. “D”.

         7.    The members of BCM entered into an Operating Agreement, attached hereto as

Exh. “E”, for BCM, on or about March 15, 2017.

         8.    VAP entered into a series of risk retention agreements with Barclay’s Bank for

trusts that VAP manages and for which VAP held trust certificates. The trust certificates entitle

the holder of the certificate to residual income from each trust. The risk retention agreements

entered into by VAP (an example of which is attached hereto as Exh. “F”) identify BCM as an

affiliate of VAP that is the sole owner of the trust certificate issued pursuant to each trust

agreement and confirm that BCM is owned by the same persons, in the same proportionate

interest therein, as owners of VAP. Exh. “F”, at 4. As a result of entering into the risk retention

agreements, VAP complied with the new federal risk retention regulations.


                                                  -2-
21805926v. 1
        Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 3 of 224




         9.    VAP transferred all its trust certificates to BCM, and all new trust certificates

were created in the name of BCM after its creation.

                   CREATION OF BSF BY VAP’S MEMBERS TO TAKE
                      ADVANTAGE OF PUERTO RICO TAX LAW

         10.   On or about March 13, 2017,1 filed a certificate of formation of a limited liability

company, attached hereto as Exh. “G”, with the government of Puerto Rico creating a new

limited liability company called Blue Stone Finance, LLC (“BSF”), at 1315 Ashford Avenue

PFU San Juan, PR 00907, for the “purpose of transacting any and all lawful business for which

limited liability companies may be organized under the General Corporations Law for the

Commonwealth of Puerto Rico.”


         11.   The members of BSF entered into an Operating Agreement, attached hereto as

Exh. “H”, for BSF on or about September 5, 2017.

         12.   On or about September 8, 2017 the Board of Managers of BCM and BSF signed

the unanimous written consent resolutions, attached hereto as Exhs. “I” and “J”, ratifying the

Articles of Organization that were filed earlier in the year in March 2017 and ratifying and

approving the Operating Agreements for both new companies.

         13.   In September and October, 2017 the Boards of VAP and BCM entered into a

series of Consent Resolutions attached hereto as Exhibits “K, L, M, N, O and P” respectively

transferring all the trust certificates in which VAP maintained a residual interest to BCM. These

transactions were approved by VAP’s lender, Bridgeview Bank, which held a security interest in

the Certificates as collateral for a loan to VAP. As a result of these transactions, BCM holds

trust certificates which will produce residual income for BCM in the future in exchange for its

retaining the 5% risk retention required by the new regulations. As a result of these transactions,




                                                -3-
21805926V. 1
        Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 4 of 224




VAP no longer holds any interest in the trust certificates and is no longer entitled to any revenue

derived from them.

          14.   In the written “Consents of Managers” attached hereto as Exhibits “K”, “M” and

“O” the Managers of VAP stated, among other things:


                “WHEREAS, the Members of VAP have created Bluestone
                Capital Markets, LLC, a Florida limited liability company
                (“Bluestone”), and the Managers of VAP and Bluestone wish to
                reorganize the business and assets of VAP and Bluestone to result
                in (a) VAP retaining responsibility for the Trust in exchange for
                the Fees, and (b) Bluestone holding the Trust Certificate and all
                interests therein (collectively the “Reorganization”);

                WHEREAS, the Managers deem that the Reorganization is in
                VAP’s best interests because it will permit the respective rights
                and responsibilities of VAP and Bluestone with respect to the Trust
                to be more appropriately aligned and will result in more clarity in
                the marketplace and certain economic and administrative
                advantages and effectiveness.”

The Managers of BCM executed resolutions attached hereto as Exhs “L”, “N” and “P”

containing similar language.

         15.    On or about January 28, 2018, each of the Boards of Managers of VAP, BSF and

BCM approved a series of services agreements under which BSF was compensated for

performing services for the trusts managed by VAP. Likewise, under the services agreements,

BCM was compensated by the Trusts managed by VAP for holding the trust certificates. True

and correct copies of the written consent resolutions of the Boards of Managers of VAP, BSF

and BCM adopting and ratifying the services agreements are attached hereto as Exhibits “Q”,

“R”, and “S”.

         16.    Despite Hurricane Maria, BSF found office space in Puerto Rico, hired and

moved several former VAP employees, and one former AHG employee, to Puerto Rico, and

conducted business under the services agreements to benefit VAP, including the large volume of

                                                .4.
21805926v. 1
    Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 5 of 224




business that occurred in November and December 2017. At that time, the State of Illinois

repaid VAP for millions of dollars in invoices that it had purchased which generated

management fees for BSF. With the payment from the State of Illinois, VAP repaid the trusts

managed by VAP that previously purchased the receivables that had been repaid. The trusts, in

turn, repaid the lenders that had financed the purchases. In addition, BCM earned fees for

holding the trust certificates in place bf VAP.

        17.    BSF and BCM each are limited liability companies in good standing and filed tax

returns in 2017 reporting Income earned in 2017 by each limited liability company.

       I declare under the penalty of peijury that the foregoing is true and correct.

       Executed this2h^"‘day of
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 6 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 7 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 8 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 9 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 10 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 11 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 12 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 13 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 14 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 15 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 16 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 17 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 18 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 19 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 20 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 21 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 22 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 23 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 24 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 25 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 26 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 27 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 28 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 29 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 30 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 31 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 32 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 33 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 34 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 35 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 36 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 37 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 38 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 39 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 40 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 41 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 42 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 43 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 44 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 45 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 46 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 47 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 48 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 49 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 50 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 51 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 52 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 53 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 54 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 55 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 56 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 57 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 58 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 59 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 60 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 61 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 62 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 63 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 64 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 65 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 66 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 67 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 68 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 69 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 70 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 71 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 72 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 73 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 74 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 75 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 76 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 77 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 78 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 79 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 80 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 81 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 82 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 83 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 84 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 85 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 86 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 87 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 88 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 89 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 90 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 91 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 92 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 93 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 94 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 95 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 96 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 97 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 98 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 99 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 100 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 101 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 102 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 103 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 104 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 105 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 106 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 107 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 108 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 109 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 110 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 111 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 112 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 113 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 114 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 115 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 116 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 117 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 118 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 119 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 120 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 121 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 122 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 123 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 124 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 125 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 126 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 127 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 128 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 129 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 130 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 131 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 132 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 133 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 134 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 135 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 136 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 137 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 138 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 139 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 140 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 141 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 142 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 143 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 144 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 145 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 146 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 147 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 148 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 149 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 150 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 151 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 152 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 153 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 154 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 155 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 156 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 157 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 158 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 159 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 160 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 161 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 162 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 163 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 164 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 165 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 166 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 167 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 168 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 169 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 170 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 171 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 172 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 173 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 174 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 175 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 176 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 177 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 178 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 179 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 180 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 181 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 182 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 183 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 184 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 185 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 186 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 187 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 188 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 189 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 190 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 191 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 192 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 193 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 194 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 195 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 196 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 197 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 198 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 199 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 200 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 201 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 202 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 203 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 204 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 205 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 206 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 207 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 208 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 209 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 210 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 211 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 212 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 213 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 214 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 215 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 216 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 217 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 218 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 219 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 220 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 221 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 222 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 223 of 224
Case 2:18-cv-01228-HB Document 38-3 Filed 11/20/18 Page 224 of 224
